ACCEPTED
                                                                                            06-15-00046-CV
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      12/17/2015 2:50:54 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK




                    No. 06-15-00046-CV                                     FILED IN
                                                                    6th COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
                              In the Court of Appeals               12/17/2015 2:50:54 PM
                           For the Sixth Judicial District               DEBBIE AUTREY
                                                                             Clerk
                            Sitting at Texarkana, Texas



                      EDDIE ANTHONY PATTERSON,
                               Appellant

                                           v.

               TV CHANNEL 25 BROADCAST STATION AND
                   ITS REPORTER ON MARCH 29, 2010,
                              Appellee


                      Appealed from 170th Judicial District Court
                             McLennan County, Texas



                     APPELLEE’S MOTION TO
                      RESTYLE THE APPEAL


To the Honorable Court of Appeals:

        Now comes Centex Television Limited Partnership, the Appellee in the

above case, and files this its Appellee’s Motion to Restyle the Appeal. In support




{03684654.DOC / }                      1
of this Motion, Centex Television Limited Partnership shows unto the Court as

follows:

                                             1.

        When this matter was originally filed by Eddie Anthony Patterson, he sued

“TV Channel 25 Broadcast Station and Its Report on March 29, 2010.” The proper

party, Centex Television Limited Partnership, appeared in the Trial Court and was

dismissed from the matter.

                                             2.

        This matter is now on appeal and is styled Eddie Anthony Patterson,

Appellant, v. TV Channel 25 Broadcast Station and Its Report on March 29, 2010,

Appellee. The Appellee in this matter is Centex Television Limited Partnership.

Therefore, Centex Television Limited Partnership hereby requests that this matter

be restyled Eddie Anthony Patterson, Appellant v. Centex Television Limited

Partnership, Appellee.

        WHEREFORE, PREMISES CONSIDERED, Centex Television Limited

Partnership respectfully requests that this appeal be restyled and that it be granted

such other and further relief to which it is justly entitled.




{03684654.DOC / }                        2
                                  Respectfully submitted,

                                  NAMAN, HOWELL, SMITH & LEE, PLLC
                                  400 Austin Avenue, 8th Floor
                                  P. O. Box 1470
                                  Waco, Texas 76703-1470
                                  (254) 755-4100
                                  FAX (254) 754-6331



                                  BY:        /s/ Neal E. Pirkle
                                             Neal E. Pirkle
                                             State Bar No. 00794464
                                             Robert Little
                                             State Bar No. 24050940

                                      ATTORNEYS FOR APPELLEE

                                Certificate of Service

      I hereby certify that a true and correct copy of the foregoing was sent to the
person(s) named below, at the address shown by placing the same in a properly
addressed envelope, postage pre-paid, and mailing the document by first class mail
(and by other means stated below) on December 17th 2015.

        Mr. Eddie Anthony Patterson
        Inmate T.D.C.J. #01635370
        C.T. Terrell Unit
        1300 FM 655
        Rosharon, Texas 77583

                                             /s/ Neal E. Pirkle
                                             Neal E. Pirkle




{03684654.DOC / }                     3
                           Certificate of Conference

      The below signed attorney for Appellee could not confer with the Appellant
pursuant to Texas Rule of Appellate Procedure 10.1 because of Appellant is
incarcerated at the C.T. Terrell Unit in Rosharon, Texas. Therefore, it was
impossible to confer with Appellant on this matter.


                                    /s/ Neal E. Pirkle
                                    Neal E. Pirkle




{03684654.DOC / }                   4